Order entered June 30, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00369-CV

           IN THE INTEREST OF L.D.R. AND D.J., CHILDREN

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-18-04007-R

                                     ORDER

      The reporter’s record in this accelerated termination of parental rights appeal

is overdue. Because these types of appeals must be handled expeditiously, we

ORDER Stacy Harlow, Official Court Reporter for the 254th Judicial District

Court, to file the reporter’s record within FIVE DAYS of the date of this order. In

the event Ms. Harlow did not record the proceedings in this case, we order her to

provide the Court, within THREE DAYS of the date of this order, with the name

and contact information for the court reporter who recorded the proceedings.

      The Clerk of the Court is DIRECTED to send a copy of this order to:
Honorable Kimberly Brown
Presiding Judge
254th Judicial District Court

Stacy Harlow
Official Court Reporter
254th Judicial District Court

All parties




                                /s/   ROBERT D. BURNS, III
                                      CHIEF JUSTICE